Fletcher, Presiding Justice.
The Georgia Advocacy Office filed a deprivation action alleging that A. V. B., a minor child, was deprived in the custody of the Dougherty County Department of Family and Children Services (“Dougherty DFCS”). The trial court dismissed the petition for failure to exhaust administrative remedies and the Court of Appeals reversed.1 We granted certiorari to consider whether GAO’s petition was barred by sovereign immunity. We conclude that sovereign immunity does not bar the action since GAO alleges that Dougherty County acted illegally in its care of the minor child and GAO seeks no damages. Therefore, we affirm.
A. V. B. is a minor child whose mother is deceased and whose father is incarcerated, though his parental rights have not been terminated. Dougherty DFCS obtained temporary custody of A. V. B. in 1993. GAO is the non-profit agency authorized in this state to act under the federal Protection and Advocacy for Individuals with Mental Illness Act of 1986.2 GAO’s petition alleged that Dougherty DFCS has abused, neglected and abandoned A. V. B. and as a consequence, A. V. B. is a deprived child. GAO did not seek damages on behalf of A. V. B., but sought a transfer of legal custody away from Dougherty DFCS to another county.
1. The State Department of Human Resources raised for the first time in its motion for reconsideration in the Court of Appeals that the doctrine of sovereign immunity protects Dougherty DFCS from allegations that A. V. B. is being abused and deprived in its custody. Dougherty DFCS’s position is that A. V. B. cannot be deprived in its custody because of sovereign immunity; it does not otherwise challenge. the legal sufficiency of the allegations.
The doctrine of sovereign immunity shields the state from suits seeking to recover damages. Sovereign immunity does not protect the state when it acts illegally and a party seeks only injunctive relief.3 The relief sought in this case is akin to injunctive relief in that GAO is seeking to remove Dougherty DFCS as A. V. B.’s custodian. Additionally, the primary purpose of sovereign immunity is to protect state coffers.4 Because GAO is seeking no monetary relief, this public policy concern is not implicated here.
The relevant public policy concern in this case is the protection of children and the legislation regarding deprivation proceedings *729must be construed liberally to effectuate this policy.5 To this end, the legislature has expanded traditional standing requirements such that “any person . . . who has knowledge of the facts alleged or is informed and believes that they are true” may bring a petition alleging deprivation.6 In this case, the petition alleged that Dougherty DFCS committed A. V. B. to a state-run psychiatric institution in spite of contrary medical and psychological evaluations and that it denied her of the care and education necessary for her physical, mental, and emotional health. These allegations are sufficient under OCGA § 15-11-15 to state a claim that A. V. B. is deprived. If GAO succeeds in proving that A. V. B. is deprived, it would establish that Dougherty DFCS has acted contrary to the laws and public policy of this state with regard to the care of this child. Sovereign immunity will not shield the state from an attempt to redress Dougherty DFCS’s continued deprivation of A. V. B in contravention of the strong public policy of protecting children.
2. The state also argues that the juvenile court is without jurisdiction to direct placement of A. V. B. once the court has given temporary custody of her to Dougherty DFCS. In evaluating GAO’s claims, however, the juvenile court is not charged with determining whether there were better options for placement of A. V. B. Rather, the court must determine if there is clear and convincing evidence7 that A. V. B. is a deprived child within the meaning of OCGA § 15-11-2 (8). Well-established standards exist to help the trial court with this determination.8 Therefore, the trial court is not impermissibly substituting its judgment for that of Dougherty DFCS regarding the care of A. V. B.
3. We granted certiorari on the additional question of whether the appeal from a deprivation order requires an application for appeal. This Court’s recent decision in In the Interest of J. P.9 controls this question. In that case we held that appeals from final orders in deprivation cases are directly appealable and are not subject to the discretionary appeal procedure because deprivation cases under Title 15 are neither child custody cases nor domestic relations cases under OCGA § 5-6-35.

Judgment affirmed.


All the Justices concur, except Benham, C. J., Hunstein and Thompson, JJ., who dissent.


 In the Interest of A. V. B., 222 Ga. App. 241 (474 SE2d 114) (1996).


 42 USC § 10801 et seq.


 IBM Corp. v. Evans, 265 Ga. 215, 216 (453 SE2d 706) (1995).


 Id. at 218 (Hunt, C. J., concurring).


 See OCGA § 15-11-1.


 OCGA § 15-11-24 (emphasis supplied).


 See OCGA § 15-11-33 (b).


 See In re Suggs, 249 Ga. 365 (291 SE2d 233) (1982).


 267 Ga. 492 (480 SE2d 8) (1997).